Title: To Thomas Jefferson from Mary Ingraham, 30 October 1802
From: Ingraham, Mary
To: Jefferson, Thomas


          
            Respected Sir,
            Bristol Octo 30 1802
          
          After You have heard the Petition presented for an unhappy Man, will you not Sir lend a favorable ear to mine? It is a Wife petitioning for the liberty—for the life of her husband, for will not his health—his life be the sacrifice of an imprisonment embittered by the painful reflection of a suffering Wife and five lovely children consign’d to poverty and distress.
          We Sir have no Parent to reach forth the fostering hand,—or shelter us beneath the paternal roof through the approaching inclement season.  A widowed Mother alone survives to mourn the disappointment of her hopes. Of seven Sons (by a life of prudence and economy reared to manhood) two only survives the rest have been swallowed up by the devouring seas.  From my Husband she looked for comfort and support in her decline of life.
          Oh Sir, will You not pity her?  Will You not have compassion on us all? We offer no excuse—We attempt no palliation! It is your Clemency Great Sir we entreat—
          Speak but the word, and my Husband will be released—restored to his usefulness—and rendered to happiness Pardon respected Sir this tale of woe This intrusion on your time, reflect on the importance of the subject to a Wife to a Mother, and that it is natural to affliction to complain.—You Sir who are a son, and probably a Father, will you not bring our case home to your own feelings?
          Your known charactar for humanity and tenderness makes me hope that you will—and that I shall not plead in vain; in that hope (Oh may it not prove illusive)
          I subscribe myself Great Sir Your most Obedient Humble Servant
          
            Mary Ingraham
          
        